Citation Nr: 1758662	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) file.  LCM contains additional VA treatment records, but otherwise contains documents duplicative of what is in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to the Board's adjudication of this case.

The Veteran asserts that his asthma he had prior to service was aggravated by his active service.  The Veteran's July 1977 service entrance examination noted that the Veteran had had asthma as a child.  Upon clinical examination, however, the service entrance examination noted normal lungs and chest.  An October 1978 service treatment record noted that the Veteran complained of breathing during physical training and again noted that the Veteran had had asthma as a child.  The assessment was questionable mild bronchitis.  The Veteran's remaining service treatment records noted no such similar complaints.  The Veteran did not undergo a service separation physical examination.

The Veteran asserted at the Board hearing that he sought treatment for his asthma from private providers following service but that such records were no longer available.

As current asthma disability is shown by the Veteran's VA treatment records, for example, one dated in March 2009. Because complaints of breathing problems were made during service, and the Veteran reports symptoms after service discharge, the Board finds that the Veteran should be afforded a VA examination for the purpose of obtaining a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of the Veteran's treatment on and after March 11, 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate VA examination to determine etiology of the asthma disorder.  The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions:

(a) Did asthma clearly and unmistakably (undebatably) exist at the time of the Veteran's entrance into service?

(b) If so, then was asthma clearly and unmistakably (undebatably) not aggravated by active service?   

(c) If either (a) or (b) is answered in the negative, then is it at least as likely as not that the Veteran's asthma had onset during service or is otherwise related to active service?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




